internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b03 - plr-168272-02 date date p x lp1 lp2 lp3 lp4 lp5 lp6 lp7 plr-168272-02 lp8 lp9 lp10 lp11 sec_12 s13 s14 sec_15 lp16 lp17 plr-168272-02 lp18 lp19 lp20 lp21 lp22 lp23 lp24 lp25 lp26 lp27 lp28 plr-168272-02 lp29 lp30 lp31 lp32 lp33 lp34 lp35 lp36 lp37 lp38 plr-168272-02 sec_39 lp40 lp41 fund fund fund fund fund fund fund account account account account account account state d1 plr-168272-02 dear we received your letter dated date and subsequent correspondence submitted on behalf of p by p’s authorized representatives requesting certain rulings under sec_721 of the internal_revenue_code regarding the contribution of certain assets to p this replies to your request facts the information provided indicates p is a limited_partnership organized under state law on d1 p has one general_partner x and limited partners lp1 lp2 lp3 lp4 lp5 lp6 lp7 lp8 lp9 lp10 lp11 lp16 lp17 lp18 lp19 lp20 lp21 lp22 lp23 lp24 lp25 lp26 lp27 lp28 lp29 lp30 lp31 lp32 lp33 lp34 lp35 lp36 lp37 lp38 lp40 and lp41 x will contribute cash equaling less than one percent of the total value of the assets contributed by the limited partners to p each limited_partner will contribute varying interests in seven hedge funds fund fund fund fund fund fund and fund funds all of which are partnerships and six limited partners will contribute percent of six accounts account account account account account and account accounts of investment portfolios in exchange for a partnership_interest no one limited_partner has an interest in all seven of the funds all limited partners are trust funds except for one which is a corporation lp6 lp6’s shareholders include sec_12 s13 s14 sec_15 and sec_39 sec_12 s13 s14 sec_15 and sec_39 will not make a direct contribution to p and accordingly this ruling will not apply to them representations p represents as follows with respect to each of the funds and the accounts to be contributed to p fifty percent or more of the value of the each of the funds are stock and securities and percent or more of the value of the total assets of each of the funds are held for investment for purposes of this representation the term securities has the meaning set forth in sec_368 the assets of each of the funds and each of the accounts constitute a diversified portfolio of stock and securities for purposes of this representation a portfolio of assets is diversified if it satisfies sec_368 applying the relevant provisions of sec_368 except that in applying sec_368 government securities are included in determining total assets unless the government securities are acquired to meet sec_368 law plr-168272-02 sec_721 provides that no gain_or_loss shall be recognized to a partnership or to any of its partners when property is contributed to the partnership in exchange for an interest in the partnership sec_721 provides that sec_721 shall not apply to gain realized on a transfer of property to a partnership that would be treated as an investment_company within the meaning of sec_351 if the partnership were incorporated under sec_351 no gain_or_loss is recognized if one or more persons transfer property to a corporation solely in exchange for stock in the corporation and immediately_after_the_exchange the transferors control the transferee corporation sec_351 provides that sec_351 shall not apply to a transfer of property to an investment_company sec_1_351-1 provides that a transfer to an investment_company will occur when i the transfer results in diversification of the transferor’s interest and ii the transferee is a regulated_investment_company ric a real_estate_investment_trust reit or a corporation more than percent of the value of whose assets excluding cash and nonconvertible debt obligations are held for investment and are readily marketable stocks or securities or interests in rics or reits sec_1_351-1 provides that a transfer ordinarily results in diversification if two or more persons transfer nonidentical assets to a corporation in the exchange if any transaction involves one or more transfers of nonidentical assets which taken in the aggregate constitute an insignificant portion of the total value of the assets transferred such transfer shall be disregarded in determining whether diversification has occurred sec_1_351-1 provides that a transfer of stocks and securities will not be treated as resulting in diversification if each transferor transfers a diversified portfolio of stocks and securities a portfolio of stocks and securities is diversified if it satisfies the percent and percent tests of sec_368 applying the relevant provisions of sec_368 for this purpose government securities are included in determining total assets unless the government securities are acquired to meet sec_368 under sec_368 a transaction between two investment companies otherwise qualifying as a reorganization will not qualify as such for any corporation in the transaction that is not a ric reit or corporation with at least percent of its assets comprised of stock_or_securities and percent of its assets held for investment a corporation satisfies the percent and percent tests of sec_368 if not more than percent of the value of its total assets is invested in the stock and securities of one issuer and not more than percent of the value of its total assets is invested in the stock and securities of five or fewer issuers for purposes of this clause all members of a controlled_group_of_corporations within the meaning of plr-168272-02 a are treated as one issuer also a person holding stock in an investment_company as defined by sec_368 is treated as holding its proportionate share of the assets held by the investment_company under sec_368 when determining total assets certain assets are excluded including cash and cash items including receivables and government securities sec_368 defines securities for purposes of sec_368 and iii rulings based on the information and representations submitted by p we rule as follows the transfer of cash by x to p does not result in diversification consequently the transfer of cash will not be considered a transfer to an investment_company therefore no gain_or_loss will be recognized by x under sec_721 the transfer of partnership interests in the funds and assets from the accounts by the limited partners does not result in a diversification of the portfolios transferred consequently the transfer of the funds and the accounts will not be considered a transfer to an investment_company therefore no gain_or_loss will be recognized by p or the limited partners under sec_721 except as specifically ruled upon above we express or imply no opinion on the federal tax consequences of the transactions described above under any other provisions of the code this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to p enclosures copy of this letter sincerely yours s office of the associate christine ellison chief branch passthroughs and special chief_counsel industries plr-168272-02 copy for sec_6110 purposes cc
